Title: To Thomas Jefferson from Arthur S. Brockenbrough, 22 June 1820
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear Sir,  June 22nd 1820I must ask the favor of you to permit us to advance the Eastern range of Hotels & Dormitories about 17 feet—in order to save much labor in diging & removing earth, we shall still have the same front, & the earth from the back of the dormitories & Hotels will be sufficient to widen the street to its proper width & the assent to the back of the pavilions will also be a little more moderate, the distance then from the front of the Eastern range of Pavilions to the front of the Hotels & dormitories will only be 300 feetI am Sir respectfully your obt SevtA. S. Brockenbrough